Citation Nr: 1107174	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the period from September 30, 2004, to June 12, 2008, for 
neurological deficits of the left lower extremity secondary to 
post polio syndrome.  

2.  Entitlement to an initial rating in excess of 10 percent for 
the period from September 30, 2004, to June 12, 2008, for 
neurological deficits of the right lower extremity secondary to 
post polio syndrome.  

3.  Entitlement to an initial rating in excess of 20 percent on 
or after June 12, 2008, for neurological deficits of the left 
lower extremity secondary to post polio syndrome.  

4.  Entitlement to an initial rating in excess of 20 percent on 
or after June 12, 2008, for neurological deficits of the right 
lower extremity secondary to post polio syndrome.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976. 
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
That decision granted service connection for neurological 
deficits of the left and right lower extremities secondary to 
post polio syndrome and assigned separate 10 percent disability 
evaluations effective from September 30, 2004.  

During the pendency of the appeal, the RO increased the 
disability evaluations for each lower extremity to 20 percent 
effective from June 12, 2008, in a July 2008 supplemental 
statement of the case.   As this rating does not represent the 
maximum benefit possible, these issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A hearing was held on May 26, 2010, in Winston-Salem, North 
Carolina, before the undersigned acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also notes that the Veteran has alleged that he is 
unable to retain employment due to his service-connected 
bilateral lower extremity disabilities.  While a statement of the 
case was issued in July 2010, the Veteran has not perfected his 
appeal by filing a timely substantive appeal.  However, in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  As such, the issue is currently before the Board.  
See Rice, supra.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.   VA will notify the appellant 
if further action is required.


REMAND

Reasons for Remand:  To obtain additional treatment records, to 
allow for the initial consideration of additional evidence by the 
RO, to develop and adjudicate a claim for a total evaluation 
based upon individual unemployability due to service-connected 
disabilities (TDIU), and to afford him a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).   Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, it appears that there may be additional treatment 
records that are not associated with the claims file.  In this 
regard, the Veteran testified that he has been receiving 
treatment for his disabilities through VA.  However, the claims 
file does not contain any VA medical records dated after February 
2010, and it does not appear that any attempt was made to obtain 
such records.  As such, there may additional medical records 
documenting his treatment during the last year.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such 
records. 38 C.F.R. § 3.159(c) (2010).  Therefore, the RO should 
attempt to obtain any and all treatment records pertaining to the 
Veteran's service-connected neurological deficits of the lower 
extremities.

Moreover, the Board notes that additional evidence has been 
associated with the claims file, including VA treatment records 
and VA examination reports, which were not previously considered 
by the RO.  A supplemental statement of the case (SSOC) was not 
issued, and the Veteran has not submitted a waiver of the RO's 
initial consideration of the evidence.  As such, the additional 
evidence must be referred to the RO for review and preparation of 
a SSOC, if a grant of the benefits sought is not made.

In addition, the Board notes that the Veteran was last afforded a 
VA examination in June 2008 in connection with his claims for a 
higher initial evaluation for neurological deficits of the lower 
extremities.  He was provided additional VA examinations in April 
2009 and December 2009, but they were performed in connection 
with a separate claim for a higher initial evaluation for 
degenerative joint disease of the lumbosacral spine disorder.  As 
such, it has been nearly three years since his last examination.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted. VAOPGCPREC 11-95.  However, as the 
Veteran appears to have had ongoing treatment since June 2008 and 
the case is already being remanded, the RO should take this 
opportunity to afford the Veteran a more recent VA examination.



Moreover, as previously noted, the Court has recently held that 
if the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the Veteran and his representative have asserted that the 
Veteran was unable to work due to his service-connected 
neurological deficits of the lower extremities.  Therefore, the 
RO should develop a claim for TDIU in accordance with Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should develop a claim for TDIU 
in accordance with Rice v. Shinseki, 22 
Vet. App. 447 (2009).

2.   The RO should obtain and associate 
with the claims file the Veteran's VA 
medical records dated from February 2010 to 
the present.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
neurological deficits of the right and left 
lower extremities secondary to post polio 
syndrome.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service-connected neurological deficits of 
the lower extremities.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, the examiner should indicate 
whether the Veteran has incomplete 
paralysis that is mild, moderate, 
moderately severe, or severe with marked 
muscular atrophy.  He or she should also 
state whether there is complete paralysis 
with foot dangles and drops and weakened or 
(very rarely) lost flexion of the knee 
without active movement possible of the 
muscles below the knee.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraphs.  

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




